       Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 1 of 8




IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

                                                          Civil Action No.: ___________________
ASHLEY MCKINZIE,

                              Plaintiff,
       vs.                                                COMPLAINT FOR VIOLATIONS OF
                                                          THE FAIR CREDIT REPORTING ACT
EQUIFAX INFORMATION SERVICES, LLC,                        AND THE FAIR DEBT COLLECTION
and MEDICAL DENTAL HOSPITAL BUREAU                        PRACTICES ACT
OF SAN ANTONIO INC. d/b/a/ BUSINESS &
PROFESSIONAL SERVICE,
                              Defendants.
                                                          DEMAND FOR JURY TRIAL
       Plaintiff Ashley McKinzie (“Plaintiff”) brings this action on an individual basis, and asserts
claims pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), seeking statutory and other
damages against defendants Equifax Information Services, LLC (“Equifax”) and Medical Dental
Hospital Bureau of San Antonio Inc. d/b/a/ Business & Professional Service (“BPS”), alleging,
upon Plaintiff’s personal knowledge, the investigation of counsel, and information and belief, as
follows:


                                  NATURE OF THE ACTION

FCRA Claims

       1.      Plaintiff submitted a written dispute to Equifax concerning information that
Equifax has been reporting about Plaintiff’s consumer background to numerous credit companies
and persons, which included account balance and past due amount information concerning
Plaintiff’s State Farm Federal Credit Union account that Plaintiff disputed as inaccurate.
       2.      Plaintiff’s written dispute triggered Equifax’s statutory obligation to conduct an
investigation, mark the account as disputed, and update the reporting as necessary. Equifax,
however, failed to meet its obligations under the FCRA.


                                                 1
       Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 2 of 8




       3.      Equifax thus violated the express provisions of the FCRA. Upon receiving a
consumer’s dispute, credit reporting agencies (such as Equifax) are legally required to conduct a
reasonable investigation or reinvestigation into all the circumstances surrounding the dispute and
update the reporting as necessary with a notation marking the disputed account as disputed.
       4.      Plaintiff was later denied an extension of credit based on information contained in
her Equifax reports, and has been forced to deal with aggravation and humiliation of credit denial
and a poor credit score. Accordingly, Plaintiff is entitled to damages.
FDCPA Claims
       5.      Plaintiff also asserts FDCPA claims against defendant BPS.
       6.      Plaintiff submitted a written dispute letter to non-defendant Trans Union, LLC
(“TransUnion”) disputing account balance information that TransUnion reported on the purported
BPS collections account.
       7.      The purported debt related to the BPS collections account was originally issued by
non-defendant Municipal Ambulance SVC and acquired by BPS. Such debt arose out of a
transaction in which money, property, insurance or services, which were the subject of the
transaction, were primarily for personal, family or household purposes, and is “debt” as defined
by 15 U.S.C. § 1692a(5).
       8.      TransUnion, in turn, and as required by statute, notified BPS of Plaintiff’s dispute.
Nevertheless, BPS continued to report the disputed information without marking the account as
disputed or otherwise updating the account as necessary.
       9.      Plaintiff brings this action to recover, inter alia, statutory damages, pre-judgment
and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries suffered as a
result of BPS’s misconduct. BPS’s erroneous reporting of disputed information without marking
such information as disputed or otherwise updating such account as necessary on Plaintiff’s
consumer background reports continues to affect Plaintiff’s credit worthiness and credit score. As
a result of BPS’s misconduct, Plaintiff has suffered a decreased credit score, the loss of ability to



                                                 2
       Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 3 of 8




purchase and benefit from credit, and the mental and emotional pain, anguish, humiliation, and
embarrassment of credit denial.
                                  JURISDICTION AND VENUE
        10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 15 U.S.C.
§ 1681p, and 15 U.S.C. § 1692 et seq.
        11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, and, because
the defendants conduct and continue to conduct a substantial and significant amount of business
in this District, and a substantial portion of the conduct complained of herein occurred in this
District, the defendants are subject to personal jurisdiction in this District.
                                              PARTIES
Plaintiff
        12.     Plaintiff is a resident of Austin, Texas and qualifies as a “consumer” as defined and
protected by both the FCRA and FDCPA. See 15 U.S.C. § 1681a(c); see also 15 U.S.C.
§1692(a)(3). Plaintiff is an individual, and not an entity.
Defendants
        13.     Defendant Equifax is a limited liability company that maintains its principal place
of business in this state and regulary conducts business in this judicial district. Equifax qualifies
as a “consumer reporting agency” under the FCRA.
        14.     Defendant BPS is a debt collection agency that uses the mail, telephone, and
facsimile, and regularly engages in business in this District, the principal purpose of which is to
attempt to collect debts alleged to be due another. Defendant BPS is a “debt collector” as that term
is defined under 15 U.S.C. § 1692a(6).

                                SUBSTANTIVE ALLEGATIONS
The FCRA
        15.     The FCRA is a federal statute designed to protect consumers from the harmful
effects of inaccurate information contained in their consumer credit reports. Thus, Congress


                                                   3
       Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 4 of 8




enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that
consumer reporting agencies exercise their grave responsibilities with fairness” in the very first
provision of the FCRA. See 15 U.S.C. 1681a.
       16.     To that end, the FCRA imposes the following twin duties on consumer reporting
agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of
information when preparing consumer reports and set up reasonable procedures to maintain
compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and
circumstances surrounding a consumer’s dispute, mark the disputed accounts as disputed, and
timely correct any inaccuracies.
       17.     Plaintiff has a legally protected interest in Equifax fulfilling its duties under the
FCRA, so that the information is reported and maintained fairly, to support maximum levels of
confidentiality, accuracy, and relevancy.
Equifax Violated the FCRA and Damaged Plaintiff
       18.     On or about August 3, 2020, Plaintiff submitted a written dispute letter through
Equifax’s FCRA compliance division disputing Equifax’s reporting of account balance and past
due amount information concerning Plaintiff’s State Farm Federal Credit Union account as
inaccurate.
       19.     The receipt of Plaintiff’s dispute letter triggered Equifax’s obligations to conduct
an investigation, mark the account as disputed, and update and/or correct the disputed reporting as
necessary.
       20.     Equifax, however, failed to conduct an investigation, failed to mark the account as
disputed, and failed to update and/or correct the disputed reporting as necessary.
       21.     Plaintiff has been forced to deal with the aggravation, humiliation, and
embarrassment of a low credit score.
       22.     Accordingly, Plaintiff is entitled to damages.




                                                 4
       Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 5 of 8




                                     CAUSES OF ACTION
                                             COUNT I
         Against Equifax for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i
       23.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.
       24.     The FCRA imposes a duty on credit reporting agencies to devise and implement
procedures to assure the “maximum possible accuracy” of credit reports, as follows:


       Whenever a consumer reporting agency prepares a consumer report, it shall follow
       reasonable procedures to assure maximum possible accuracy of the information
       concerning the individual about whom the report relates.

15 U.S.C. §1681e(b) (emphasis added).

       25.     Upon receiving a consumer’s dispute, credit reporting agencies are legally required
to conduct an investigation and update the disputed information contained in the report, as follows:

       …if the completeness or accuracy of any item of information contained in a
       consumer’s file at a consumer reporting agency is disputed by the consumer and
       the consumer notifies the agency directly, or indirectly through a reseller, of such
       dispute, the agency shall, free of charge, conduct a reasonable reinvestigation to
       determine whether the disputed information is inaccurate and record the current
       status of the disputed information, or delete the item from the file in accordance
       with paragraph (5), before the end of the 30-day period beginning on the date on
       which the agency receives the notice of the dispute from the consumer or reseller.

Id. §1681i(a)(1) (emphasis added).

       26.     Credit reporting agencies are further required to provide prompt notice of the
consumer’s dispute to the furnisher of the disputed information, as follows:

       Before the expiration of the 5-business-day period beginning on the date on which
       a consumer reporting agency receives notice of a dispute from any consumer or a
       reseller in accordance with paragraph (1), the agency shall provide notification of
       the dispute to any person who provided any item of information in dispute, at the
       address and in the manner established with the person. The notice shall include
       all relevant information regarding the dispute that the agency has received from the
       consumer or reseller.

Id. §1681i(a)(2) (emphasis added).

                                                  5
          Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 6 of 8




          27.    Equifax failed to follow reasonable procedures to ensure maximum possible
accuracy of the information reported on Plaintiff’s credit reports. Although Plaintiff disputed the
reporting of the account in writing, Equifax willfully, or at least negligently, failed to perform a
reasonable investigation, mark the disputed account as disputed, and update and/or correct the
account as necessary.
          28.    Equifax’s willful and/or negligent failure to follow reasonable policies and
procedures to meet its obligations under the FCRA was a direct and proximate cause of Plaintiff’s
injury.
          29.    As a result of Equifax’s statutory violations, Plaintiff suffered statutory and actual
damages as described herein and is entitled to recover statutory, actual, and punitive damages
under 15 U.S.C. §§ 1681n and 1681o.
                                                COUNT II
                  Against BPS for Violation of the FDCPA, 15 U.S.C. § 1692(e)
          30.    Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.
          31.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
          32.    Under 15 U.S.C. § 1692(e), inter alia:

          A debt collector may not use any false, deceptive, or misleading representation or
          means in connection with the collection of any debt. Without limiting the general
          application of the foregoing, the following conduct is a violation of this section:

                                            *       *       *

          (8)     Communicating or threatening to communicate to any person credit
          information which is known or which should be known to be false, including the
          failure to communicate that a disputed debt is disputed.

(Emphasis added).


          33.    BPS received notice from TransUnion that Plaintiff disputed the reported account
balance and past due information reported on the BPS account, as required by statute.


                                                    6
       Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 7 of 8




           34.    After receiving notice of Plaintiff’s dispute from TransUnion, BPS willfully and/or
negligently failed to mark the account as disputed on Plaintiff’s reports issued by TransUnion and
continued to communicate the disputed information.
           35.    Plaintiff has suffered damages as a result of BPS’s misconduct, including, but not
limited to, emotional stress, and is entitled to preliminary and permanent injunctive relief,
including declaratory relief, and damages.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands a judgment:

      i.          awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

     ii.          awarding attorneys’ fees and costs, and other relief; and

    iii.          awarding such other relief as to this Court may seem just and proper.

                                            JURY DEMAND

           Plaintiff demands a trial by jury.

Dated: December 18, 2020                         THE OAKS FIRM


                                                             /s/ Misty Oaks Paxton, Esq.
                                                           MISTY OAKS PAXTON, ESQ.
                                                 3895 Brookgreen Point
                                                 Decatur, Georgia 30034
                                                 Tel: (404) 725-5697
                                                 attyoaks@yahoo.com




                                                   7
Case 1:20-cv-05303-ELR-CCB Document 1 Filed 12/31/20 Page 8 of 8




                             COHEN & MIZRAHI LLP
                             EDWARD Y. KROUB
                             DANIEL C. COHEN
                             MOSHE O. BOROOSAN
                             300 Cadman Plaza West, 12th Floor
                             Brooklyn, NY 11201
                             Telephone: 929/575-4175
                             929/575-4195 (fax)
                             edward@cml.legal
                             dan@cml.legal
                             moshe@cml.legal

                             Attorneys for Plaintiff




                               8
